Case 1:18-cv-09323-PGG-GWG .Document 30 Filed 05/01/12...

Athans

 

 

 

UNITED STATES DISTRICT COURT

 

  

_ southern oo Pistrislap | — Have ark

farina de Lourdes Pores Lucers CONSENT ORDER GRANTING
Pham bast, SUBSTITUTION OF ATTORNEY

   

Hine eh al CASE NETBER: 1 Secve

Detondant ish

 

Senses bvesbs given diat, subject @rappresal by dhe count, Your Geautiful Threading Saion, ins, SAOST LULA

 

State Bar Neo

 

as Counsed af record in

  

 

hor new coupsed is as follows:
Ford Harrison LLP

6&0 East 42nd Stree?, Sist Floor, New York, NY 10650

 

(242) 453-6938 Kaceimile (242) 453-5959

Velephane:
EeMail (Qntionaly: _&su@ferdharrison.com

* substitution.

Pld | \ a Coromag | AV
& cites

Gignaure of Parry Gy} -
5 ~ aa

 

 
 

 

 

Dane o hehig substituted,
‘ator 2. | 22 { -

V

 

 

atta the above substitulion.

   

_ cam mo wD . v
Oke, wf de ee hfe

' atl RY .
{Slenature of New Attorpey)

‘The substitution of attorney is hereby approved and so ORDERED.

Date:

 

 

Judge

[Note: A separate consent order of substitution must be filed by each new-attorney wishing to enter an appearance]

 
  

Case 1:18-cv-09323-PGG-GWG Document30 Filed 05/01/19....Page..2.of.

   

UNTEED STATES DISTRICT Coury
eters Jo Distri¢t of ce co pie YG

Mara de Lourdes Peo bincera CONSEAN PT Of Bk GRANY ING,
Phonatl cap, SUBS TET LUTION OF AT PORN EY

  

 

fam ine et at CASE NUMBER:

1 Boy

  

Deiidane esp.

coe SERS Los

 

Hut Grows, fee

getetbeb subiect ta app?owAl bes cae comet.

 
  

  
 

we MAK: Hay Np. SOTO125 canons HS COUNSOL GT record in

 

BOM POT TOW Cause! is ax follows:

Ford Harrison (LP

50 Last 42nd Street, S 1st Floor, New York. NY 4 OG5C

 

fog
SOO:

Mail (Opdonali: esu@tordharrison.com

 

      

 

 

my | 4 ony
, wa Pye
if Sere | i
(Siguatare of Pasty (33)

  

niio being subsiluted., K
2 | af q . fv
i PE

~ . {Sizrature o in Attorney (sp
at

a

Vf

   

   

 

* Cuuscnl to the eboave substitution, X

baw Z.22%-¢ey 9

(Signature of New Auurney}

hhie substation af atorney is herchy approved and so OR DERED,

 

T hate,
ht tionnaire

: Judge

UNate: A separate consent order of substitution must be filed by cach new attorney

  

 
